department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend you or foundation corporation date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were formed as a not-for-profit corporation and filed form_1023 application_for recognition of exemption within months after the end of the month in which the foundation was formed corporation is a for-profit private security firm officers of the corporation incorporated the foundation and acted as its initial board and officers corporation is the main contributor to the foundation you stated in your form_1023 that your activities are to provide financial assistance to families of private security professionals injured or killed while on the job you may also provide post- secondary educational scholarships to those same beneficiaries in the future you define private security professionals as non-u s military individuals who offer security protection on a contract basis for civilians and others working in foreign countries the foundation may also award medals to those professional security professionals wounded and killed to acknowledge their exceptional service in support of the united_states and its allies you will base financial assistance to families of private security professionals injured or killed while on duty in part on financial need demonstrated in an application that details the nature of their circumstances and their financial resources applicants will need to demonstrate they have attempted to obtain assistance from other sources you will also require other personal and subjective information to be submitted as part of the selection process your application requires information that does not relate to financial need such as employer job duties honors and prizes and additional information to help us get to know the fallen hero and his family you anticipate awarding five to ten grants per year with each grant capped at dollar_figure a selection committee will award the grants based on criteria stated above family members of the foundation’s board_of directors will not be eligible for these hardship grants however the over big_number independent contractors of corporation and their families will be eligible for such grants in addition private security professionals not associated with corporation are also eligible for the grants you have stated there may be up to big_number such professionals working for corporation and other private companies thus you anticipate that at least percent of the charitable_class will be those employed by corporation and their families these grants will be advertised through the foundation’s website currently under construction and word of mouth we requested a more detailed description of your activities by tax_year especially detail on the intended charitable_class of beneficiaries and what percentage of recipients will be corporation employees or contractors versus employees or contractors of other companies and guidelines that define in the line of duty for purposes of qualifying for the hardship grant program we also inquired about financial information for in addition we requested information on grants discrepancies between schedules required your application and information on your website and suggested a change in the make up of the selection committee to make it independent you did not submit either expenses or in your response of date you supplied your filed articles and amendment to the dissolution clause you also agreed to change the composition of the selection committee to include the chairman and vice-chairman of foundation and three members who are not officers or directors of foundation and or corporation you stated the foundation does not yet have a website and that website referenced in your application actually showed the worldwide humanitarian efforts carried out by corporation not the foundation you did not submit any financial information stating the foundation has not yet been funded you did not supply additional information regarding activities and the charitable_class and percentage of recipients connected by employment relationship to corporation law sec_170 of the code provides that for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for among others charitable purposes subparagraph c adds no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for among others charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4941 of the internal_revenue_code code imposes an excise_tax on each act of self- dealing direct or indirect between a disqualified_person and a private_foundation the taxes are paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing and a foundation_manager who knowingly participates in the act of self-dealing sec_4941 of the code refers to any direct or indirect transfer to or use by or for the benefit of a disqualified_person of a foundation's income or assets as an act of self-dealing the service has applied a strict construction of the exceptions to as well as the definition of self-dealing based on the congressional reasoning on the enactment of the self-dealing prohibition in sec_4941 this was a substantive change from the prior usage of arm’s-length standards to broad prohibitions on self-dealing transactions as stated in s rep no cong sess c b t he committee has concluded that even arms’-length standards often permit use of a private_foundation to improperly benefit those who control the foundation to minimize the need to apply subjective arm’s-length standards to avoid the temptation to misuse private_foundations for noncharitable purposes the committee has determined to generally prohibit self-dealing transactions the committee’s decisions generally in accord with the house bill are based on the belief that the highest fiduciary standards require that self-dealing not be engaged in rather than that arm’s-length standards be observed sec_4946 of the code in part defines disqualified_person with respect to a private_foundation to include a substantial_contributor to the foundation a foundation_manager an owner of more than percent of the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise or a family_member of the forementioned sec_1_170a-4a of the income_tax regulations regulations defines needy as being a person who lacks the necessities of life involving physical mental or emotional well- being as a result of poverty or temporary distress sec_1_501_a_-1 of the regulations defines private shareholders or individuals within sec_501 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides in relevant part that the term charitable is used in sec_501 of the code and thus in sec_170 in its generally accepted legal sense such term includes among other things relief of the poor and distressed or of the underprivileged sec_53 d -2 f of the foundation and similar excise_taxes regulations regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing examples and in that subsection of the regulations provide situations of incidental or tenuous benefit which does not constitute self-dealing in which the general reputation or prestige of a disqualified_person is enhanced by a public acknowledgement of some specific donation by him in which the disqualified_person receives some other relatively minor benefit of an indirect nature or in which such a person merely participates to a wholly incidental degree in the fruits of some charitable program that is of broad public interest in the general community revrul_68_14 c b a nonprofit organization planting trees in public areas and assisting municipal authorities in their programs to plant trees and keep the city clean is lessening the burdens of government the organization's informational program directed to the public architects and builders is educational the overall effect of these activities is to combat community deterioration the organization had a broad program to beautify the city rather than one restricted to improving the area adjacent to the residence of its own members accordingly the organization is exempt from federal_income_tax under sec_501 of the code any private benefit is incidental and indirect in revrul_70_186 1970_1_cb_128 it was found that it would be impossible to accomplish the organization's charitable purposes without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interests must not be substantial in the context of the overall public benefit conferred by the activity revrul_73_407 1973_2_cb_383 held that the benefit to a disqualified_person was incidental and tenuous where a private_foundation conditioned a grant to a public charity on the change_of the public charity's name to that of the disqualified_person in revrul_74_600 1974_2_cb_385 paintings owned by a private_foundation placed in the residence of disqualified_person constitutes an act of self-dealing under sec_4941 although the foundation’s paintings were sometimes made available for public viewing placement in the residence of the disqualified_person results in a direct use of the foundation's assets by or for the benefit of the disqualified_person revrul_75_286 1975_2_cb_210 a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members’ property rights will not qualify for exemption under sec_501 of code but may qualify under sec_501 revrul_68_14 distinguished the restricted nature of its membership and the limited area in which its improvements are made indicate that the organization is organized and operated to serve the direct private interests of its members within the meaning of sec_1_501_c_3_-1 of the regulations in revrul_77_160 1977_1_cb_351 a private_foundation paid a religious_organization for tickets to worship services on behalf of a disqualified_person although the religious_organization had a policy of admitting person to worship services regardless of finances as a practical matter virtually all attending the worship services had tickets the payment for tickets on behalf of the disqualified_person was determined to result in more than an incidental benefit to the disqualified_person in revrul_77_331 1977_1_cb_388 a public charity guaranteed student loans of the children of employees of a private_foundation which had provided substantial grants to the public charity the benefit to the disqualified persons the foundation employees was more than incidental even though an alternate guarantor the federal government was readily available revrul_2003_12 2003_1_cb_283 addresses disaster relief payments to individuals this ruling holds that amounts paid to an individual by a state_agency a charity or an employer to reimburse the individual for certain expenses the individual incurs as a result of a presidentially_declared_disaster are excluded from the individual's gross_income under the administrative general welfare exclusion sec_102 and sec_139 of the code respectively revrul_53_131 modified in 326_us_279 66_sct_112 90_led_67 c b the court held that the presence of a single non- exempt_purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in wendy parker rehabilitation foundation inc v commissioner t c memo the organization was created by the parker family to aid an open- ended class of victims of coma however wendy's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 of the regulations therefore the foundation was not exempt under sec_501 of the code iv a scott the law of trusts sec ed describes common_law of charity rationale lack of exempt_purpose in general organizations described in sec_501 of the code are exempt from taxation contributions to such organizations generally are tax deductible under sec_170 of the code sec_501 organizations must be organized and operated exclusively for exempt purposes and no part of the net_earnings of such organizations may inure to the benefit of any private_shareholder_or_individual an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 supra a basic principle of the law of charity is that the community rather than designated individuals is served thuys any organization seeking exempt status must show it benefits a charitable_class that is sufficiently large or indefinite so the community as a whole is benefited iv a scott the law of trusts sec ed supra corporation is foundation's sponsor and financial supporter you are a private_foundation controlled by corporation as all board members and officers of the foundation are also corporate officers or managers of corporation your primary purpose is to establish and administer a financial hardship plan for private security professionals and their families when such contractors employed by corporation are injured or killed in the line of duty at some time in the future you may also provide scholarships to approved beneficiaries in addition you plan to award medals to honor the service of private security professionals you state that you may also consider applications from private security professionals employed by other for-profit companies this may somewhat enlarge the potential charitable_class however given the limited advertising of your program your proposed website and word-of- mouth the tie between employment with corporation and the award of funds from foundation’s hardship plan is a significant connection as stated in your application and noted above at least percent of your potential charitable_class will be contractors of corporation and their families a disaster relief or emergency hardship organization may be formed for the benefit of distressed individuals but may also overly serve the private interests of its founders principals or even contributors thereby failing to achieve an exempt_purpose despite otherwise good intentions for example in wendy parker rehabilitation foundation inc v commissioner supra the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 of the regulations therefore the foundation was not exempt under sec_501 of the code similarly you have formed an organization to aid the families of private security professionals injured or killed while working abroad however you were created by corporation and are controlled and funded by corporation a substantial portion of your activities will benefit the contractors and employees of corporation the benefit will not flow primarily to the general_public as required under sec_1_501_c_3_-1 of the regulations the supreme court has held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption better business bureau of washington d c inc v united_states supra therefore the foundation is not exempt under sec_501 of the code substantial private benefit by providing an employment related assistance program to provide relief to corporation's private security professional contractors who have suffered financial hardship due to injury or death in connection with their employment by corporation the program is accomplishing two purposes the program provides relief to persons who are distressed or otherwise proper objects of charity sec_1_170a-4a supra however the program also affords corporation with a significant benefit at least percent of your proposed charitable_class is employed by corporation corporation benefits because the program provides contractors and their families with funds not otherwise available except by reason of their employment with corporation as private security professionals thus these contractors realize a real and significant benefit because they have recourse to funds in times of financial hardship as a result of their employment when other avenues have been exhausted potential private security professionals will consider the advantages of such a program and find it an enhancement to financial security and an incentive to continue employment with corporation in this respect the provision of financial assistance to corporation’s private security contractors in connection with injury or death as a result of their employment with corporation is a program akin to other employee benefit programs although a private security contractor would have no legal right to funds from this financial hardship fund the contractor would be eligible for hardship benefits provided he is employed by corporation upon the occurrence of a financial emergency related to carrying out his employment assignment and a showing of need of such assistance essentially the contractor hardship assistance fund would operate to provide protection from events that cannot be readily guarded against in this respect it is a significant benefit of the job moreover contractors employed by corporation would have an important advantage over other similarly situated victims of employment-related hardship in having access to assured assistance thus the presence of the equivalent of a benefits package even if not availed of would constitute a significant benefit derived from an employment relationship the proposed fund dedicated to contractors' welfare is a significant employment benefit and is essentially an assistance benefit that provides protection and security whether or not used while your proposed program would benefit persons who may be needy or distressed it would also serve the private interests of corporation which can utilize this benefit program to recruit and retain a more stable and productive workforce in this respect foundation's private security contractor assistance program accomplishes activities that are not exclusively in furtherance of one or more exempt purposes because they further the private purposes of corporation more than insubstantially sec_1_501_c_3_-1 supra through its control and funding corporation is able to direct foundation's financial assistance program to serve its private purposes by limiting hardship assistance solely or primarily to corporation's contractors any public benefit is significantly outweighed by the private benefit realized by rewarding persons based on their employment with corporation in terms of recruitment retention ensuring a stable workforce and engendering goodwill and loyalty while there is some public benefit in ensuring that when individuals are killed or injured while working they and their families are provided for because of financial hardship due to such injury or death there is no assurance that selection of beneficiaries solely or primarily among contractors of corporation serves the best interests of the public the public interest may very well be better served by providing resources to persons who may be in much more dire conditions than persons who are employed by corporation because of the ties between corporation and foundation and foundation’s meager advertising plan the general welfare of and benefits to the public are at a disadvantage compared with the significant benefit afforded contractors of corporation therefore such a program by foundation provides more than an insignificant private benefit to corporation and does not further an exempt_purpose under sec_501 and sec_170 payments to contractors of related for-profit are self-dealing tax-exempt private_foundations are a type of organization described in sec_501 and are subject_to special rules private_foundations are subject_to excise_taxes on acts of seif- dealing between the private_foundation and a disqualified_person with respect to the foundation under sec_4941 of the code for example it is self-dealing if the income or assets of a private_foundation are transferred to or used by or for the benefit of a disqualified_person such as a substantial_contributor to the foundation or a person in control of the foundation and the benefit is not incidental or tenuous the word incidental in the context of private benefit with regard to self-dealing has both qualitative and quantitative connotations in the qualitative sense to be incidental the private benefit must be a necessary concomitant of the activity which benefits the public at large ie the benefit to the public cannot be achieved without necessarily benefiting private individuals in the quantitative sense to be incidental the benefit to private interests must not be substantial in the context of the overall public benefit conferred by the activity while private benefit which is incidental in the qualitative sense is referred to as indirect the service has taken the position that even if the private benefit is quantitatively insubstantial in the context of the overall public benefit conferred by the activity any direct private benefit will prevent exemption sec_4941 revrul_74_600 revrul_77_160 revrul_77_331 supra corporation is a disqualified_person with respect to the foundation as corporation is both a substantial_contributor to the foundation and controls the foundation sec_4946 supra all board members and officers of the foundation are corporate officers or managers of corporation as discussed above hardship payments by the foundation to corporation’s private security contractors for injury or death in connection with assigned employment duties provide a private benefit to corporation thus the income or assets of foundation would be used for the benefit of a disqualified_person and constitutes self-dealing under code sec_4941 this self-dealing is neither incidental nor tenuous while some benefits might be paid to private security professionals employed by other companies since the program will be advertised only on the foundation’s website and by word of mouth it is assumed that contractors connected to corporation would constitute a substantial number if not the majority of applicants and beneficiaries of the foundation hardship program thus quantitatively the self-dealing between corporation and the foundation is substantial the self-dealing is not indirect because the private benefit is not a necessary concomitant of activity that benefits the public at large the activity contemplated substantially benefits the private interests of corporation while the service in extraordinary circumstances has sometimes excused self-dealing activities between employer sponsored private_foundations and employees in the context of natural disasters or qualified disasters as defined in code sec_139 the situation here does not fit that rubric a qualified disaster’ includes a disaster that results from certain terroristic or military actions a presidentially_declared_disaster a disaster that results from an accident involving a common carrier or any other event that the secretary_of_the_treasury determines is catastrophic as a result of such a qualified_disaster a foundation’s payments will be treated as made for charitable purposes will not result in prohibited self-dealing and will not result in taxable compensation to the employees if the following conditions are met e e e the class of beneficiaries is large or indefinite the recipients are selected based on an objective determination of need and the selection is made using either an independent selection committee or adequate substitute procedures to ensure that any benefit to the employer is incidental and tenuous the foundation’s selection committee is independent if a majority of the members of the committee consists of persons who are not in a position to exercise substantial influence over the affairs of the employer general explanation of tax legislation enacted in the congress released date part seven victims of terrorism tax relief act of public law bluebooks pt il other relief provisions b exclusion of disaster relief payments sec_111 of the act and new sec_139 of the code the foundation’s program under consideration is designed as a financial hardship fund tied to employment-related injury or death it is not a program in conjunction with disaster relief nor does it fall within the requirements of code sec_139 the program does not meet the conditions set forth above see revrul_2003_12 and notice_2005_23 supra therefore the proposed employment-related hardship program by an employer sponsored private_foundation consists of prohibited self-dealing activities under code sec_4941 conclusion the proposed financial hardship program of the foundation does not further an exempt_purpose under sec_501 and sec_170 of the code and does not qualify for exemption the proposed financial hardship program by foundation provides more than an insignificant private benefit to corporation and does not further an exempt_purpose under sec_501 and sec_170 of the code the proposed financial hardship program foundation consists of prohibited self-dealing activities under sec_4941 of the code therefore exemption of foundation under sec_501 of the internal_revenue_code is denied you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
